FILCD     r-                                                                            4-                          -1
            IN THE COUHT OF AFaT^';.
              AT SAN ANTQMO.liT*-.'-:
                                                                                S'-                  I                        ^                 I
             2BJ OCT 26 PH ^ I                                       V
                                                                     5                               J 2 s |-^
                                                                                                           5V
              ttkElT4E. HSTTlt.CL^M
                                                          •5:
                                                                                aI                   U|4i
                                                                                                     <0 §,<11 ^
              I-
                             '•ij
                                                     i
                                                    CS
                                                          <3r
                                                                     V                        -T'
                                                                                                                                                5-.^
4
Q             1—
                                                     to   S     B               , »> ?J|                                                        tI
        %
                                                     if
                                                     P
                                                                Ul
                                                                •J
                                                                         hj ^
                                                                                11^ h; I%l3^-
             0
                      %                              u.
                                                     Q    o          i. §       iji ti"  ^   -A- s
                                                                                                         •4              5i       1"5?-
                                                                                                                                            fi
                                                                I T§,
                                                                                                                                            ^        Csi
             1        4 P. " ^ I
              c^
              Ua
              CG
                      lu
                      <1.
                      Q-
                                    :i:
                                                    W
                                                     j-
                                                          0
                                                          %                     liUi-s
                                                                     ^ ^ 57 2 ^ I. K     -t K ^-C 3
                                                          «t:            it-5
              3
             S?
             5
                                                    Ui
                                                          1     r~   S                                                                      i
                                                          5          Iii            I'i. 1-^^ 5mv
    ' rUfiT                                                              ^ p'""'- ' "•I-
rt«( -R. iocA^                                                               ''TLLf!!2^
f^lS-ffiJCT (UMm< Se^uzA^ •j'tt^e^ i/)/)r C/l'&jt^-pi ^4 /^^l /                  ^iiAtfT /^ViLi'y'7^
             ^4, -/2j>L/^'/'y UJtUff'^            c^nyj^l i^n,           j          ujfu4^
                                         fy'f-foM/^i^ fom-o^ u^'fo(i zrV& uj/i]it1£.#
                            Shy^zil                         uf/f-L    V^cjf/W ^-P i^Mis
 o^               Us     pii^o4U4 ud Uitf*fU ujjA/ ky
 pjm'^iJU Ryi/i^^i^-hi-iof/. 7^ ou4com           IP              iS"^ cIoioPa^FzkL ^ijd- OcfhsuF^ ujjH"
      fipPiS/UtsI p>iuA^All\i CAVApl&'iU                F<>t        ^heca,^^ A/po\ffpfi 44M-
    f^fpOl^U A^sntu^                              f^Atfzp oOjifyje^iM ll,0,QlS'- ~7^t-»^ h^s
^              /3^ A*y lMl>sl fiL pSfo PhfUi Co^Uci- coM So                            {',
             Qii^ u^Mj /m                                      ^ psyak ^it> FdJoc^
f^UAuA^^i                p/un*i htS Clk^^ did Af>/^\j id pud- IaJ             iM
 W\t'^'l^ fiA, fdtUJ     p/iOCMi\A^ Is lou /) yv^kiij^ CcffSMi I 2) Ooudrvijt
  AU                 /4CC«J^ cUle^-hs lOtips             2) lou OuM^'ni^ A-0
  Ad&iuAdA^ pMc \ SA^J                   ujAy. loy
  Pollcn^'ii^3 ^                p/loViAloMS j pu/iSo^ P piUickj A&>oH(Sm '
  Afui l,OS'l&) Cif~H>*' 1^' Oxi^ oS-                          PteOcUi't*.
     fifptlkfA            fll/kUj -pm (jj'Ak            (l^ud <>fi fif/^xls,-tnM^ OAcni
%+a                                                        ^ S,t^. 3J                f1^j y^//f;2-
  jpifiAOfl -fo/l -Pi I}m3 ^              rfh/L (OiiO "T^iUf A C/l/i'/Otl            of 4
         piioOisiAf]^ Im iulr'tc^l^ dz^((MU^                    /^SS/A^ a5 0^!^ i4\^ picf^i't'^ iz> dtii/^o0t 4
    P^cctd -fo ed^^4sifi^dli> ^iJ                  fiS^iSfi'yUC'i, of dout^^d           f^jd-
                                 jU                     M^^itmf piu>uHt                      pu/ipi>^ ^ U^-.rt-hs
  of                      /UwJ            pilco/^/e iyMuAlllj       UY^^
    IqZ^                  -/t) pflS^^jH ^hJ Pr/P*^l i/f A            ^udf^lai^ -fisfi
    C^A) ^/Vc^dAf/W           -j^ MtAi'f'S
           l^Atuf^AS p{l 7^ /yju'ifs,
                                         OiO 4^ ApP^f                 Ak>ip)M^i fbtp^eviiiyf^oif M'
-hl'lA\                                           pkPi^)»^p Cfis^SfHo^tdt^Mtij                     /f
 Pa^ ivho^ CoofijiM ^                      "fo piu>i/iM              PppusLSz^fA^-'iOfJ ^<5 /fi
            pc^iiiofi -fhA-U Hi^ iu(^A Aa  -(fitUvR^^ 'h dcmfilif            l)mJld fkff^         /^yte 'fjoh fUCCfwf U>ki^ yfA)
 (Alf^CPod -fk^                     CooKt^lj 7^ <2^pfiilSS p\A73dp /#pZy\t^ SiK^Ci
                             mU/ y^            WWp^mU^ Jj ]H>,               Qcfc^i^-Jopt^dd
 /^55erf^^ 'd- (4^ Cm4 - (]plttiiA/^ hpP*^/ Jy© F. CoZ CH^cJa    )
      \/)/HGf  CMjms G>eRMfyRt>                      T//i^ dam of /iffieuLs
          flPPeuMT               §

                                 I
                                 § FMTU Su/mrMW SoOiilAl hlSt^lcToFl^m
                                 §
TBF ST/)itr OF Tms               § AT swmoFfii&byAHCic'-ry Tims


                       ORbER
     On         +(.t   ^ciAyof                      C^Mb-oM TO fiiT
                        tr\olioF To Mr For Red,ns0^Tic^
in •/•*«• FUxVi, Sidled Aiod njuv^tfiul (2«(je, F\a^ 'fhtCdutJ /Wii^
             -Me SMir fs oFfh^ dfinioniM                 fyR>i'/c/S
Shoold iM All          lol t

  (hRRR Tt-/)
  bllRli^b



                                              =)t/06ir P/iFSlttlMd
                 iJtJ^LOoM         he-CL/^RA !ion

       3^;            7?            )(jt>
                                       M'^ T^^Xl" /«' -/iv
                       ^    CcM^i o>^




                                   6P SSRl/ICl^

     J!J* h't'tMij CSi OenATtcif/ O^-J                       flA^itg
B-         'aj        (j- s- VIA/1 o/L> f(,}s iiorr DF/^PPmis
             -/t^t\/es STusTIc^'
 3^^ l^hni>sA ST'            -3jlh?
              /to           %xoS'-"3^^!


                                                 (Ciidfo
                       FILSD
                     COUin OF
                      ANTONIO. T-Lt.;F

                 ^0CT26 PH2!ZI;

                      •^.HOTTlE.C.'^St^l
                                           ir-.

                                    a



      00
                                    -o
                                                  I
      %-t                           ?-)

                 0
                     c\
      c     '    S
           <